Case: 1:19-cv-04837 Document #: 16-1 Filed: 07/24/19 Page 1 of 1 PagelD #:175

AFFIDAVIT

John B. Murphey, being first duly sworn upon oath, state as follows:

1. I am the lead defense counsel on this case.

2. At the conclusion of yesterday’s Court appearance, counsel for Plaintiffs indicated
they would provide a draft Order by mid-afternoon.

3. As of 8:00 a.m. today, July 24, 2019, defense counsel have received nothing from
Plaintiffs’ counsel.

4. I have forwarded a draft Order to Plaintiffs for review and comment.

5. I represent the City of Darien. There is a 1:30 p.m. hearing at DuPage County today
in the highly-publicized case of People of the State of Illinois v. Sterigenics, 2018 CH 001329. I
must leave the office by 11:00 a.m.

6. I will not have the time to negotiate the Order today. Co-counsel and I will also
need to review drafts with the client. Depending on what happens this afternoon in Sterigenics,
my time tomorrow may be limited. All of this makes it not realistic to submit an order by noon
today.

7. No prejudice will result to Plaintiffs. The City stands by its commitment that it will
register or re-register the Plaintiffs at their current residences, and they will not be at any risk of
having to leave their residences pending Order of Court.

This completes my Affidavit.

 

 

   

DATED: July 24, 2019. oo
( SOK
. Se |
John B. Miyphey \S
SUBSCRIBED AND SWORN TO \,

“as

Before me this 24" day of July, 2019.

Yt 77] Mite | Official Seal

Notary Public Sharon M Ladewski

Notary Public State of Illinois
My Commission Expires 05/17/2020

 
